Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Igor Belyakov appeals the district court’s order granting summary judgement to the defendant in Belyakov’s action alleging age discrimination, in violation of the Age Discrimination in Employment Act, and retaliation, in violation of Title VII of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Belyakov v. Henry M. Jackson Found., No. 8:13-cv-03656-DKC, 2016 WL 495602 (D. Md. Feb. 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED